Name: Commission Directive 2000/19/EC of 13 April 2000 adapting to technical progress Council Directive 86/298/EEC on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors (Text with EEA relevance)
 Type: Directive
 Subject Matter: consumption;  technology and technical regulations;  organisation of transport;  means of agricultural production
 Date Published: 2000-04-14

 Avis juridique important|32000L0019Commission Directive 2000/19/EC of 13 April 2000 adapting to technical progress Council Directive 86/298/EEC on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors (Text with EEA relevance) Official Journal L 094 , 14/04/2000 P. 0031 - 0032Commission Directive 2000/19/ECof 13 April 2000adapting to technical progress Council Directive 86/298/EEC on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors(1), as last amended by Commission Directive 2000/2/EC(2), and in particular Article 11 thereof,Having regard to Council Directive 86/298/EEC of 26 May 1986 on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors(3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 thereof,Whereas:(1) In order to improve safety, it is necessary to clarify the methods for testing rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors taking account of the wide range of equipment.(2) The methods for testing these structures should be harmonised with those laid down in Code 7 of the Organisation for Economic Cooperation and Development (OECD) on official tests of protection structures for agricultural tractors.(3) Directive 86/298/EEC should be amended accordingly.(4) The measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Article 12 of Directive 74/150/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Annexes I to VI to Directive 86/298/EEC are hereby amended in accordance with the Annex to this Directive.Article 21. From 1 July 2001, Member States may not:- refuse, for a type of tractor, to grant EC type-approval or issue the document provided for in the third indent of Article 10(1) of Directive 74/150/EEC, or to grant national type-approval, or- prohibit the first entry into service of tractors,if those tractors comply with the requirements of Directive 86/298/EEC, as amended by this Directive.2. From 1 January 2002, Member States:- may no longer issue the document provided for in the third indent of Article 10(1) of Directive 74/150/EEC for as type of tractor if it does not comply with the requirements of Directive 86/298/EEC, as amended by this Directive,- may refuse to grant national type-approval for a type of tractor if it does not comply with the requirements of Directive 86/298/EEC, as amended by this Directive.Article 31. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 2001 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such as reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the main provisions of national law that they adopt in the field covered by this Directive.Article 4This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 13 April 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 84, 28.3.1974, p. 10.(2) OJ L 21, 26.1.2000, p. 23.(3) OJ L 186, 8.7.1986, p. 26.ANNEXAnnexes I to VI to Directive 86/298/EEC are hereby amended as follows:1. In Annex I, point 1 is replaced by the following: "1. The requirements of point 1 of Code 7 of the OECD (Decision C(87) 53 final of 24 November 1987, as last amended on 3 March 1999), with the exception of point 1.1 shall be applied."2. Annex II is replaced by the following: "ANNEX IITECHNICAL REQUIREMENTSThe technical requirements for the EC component type-approval of rear-mounted roll-over protection structures of narrow-track wheeled agricultural or forestry tractors shall be those set out in point 3 of Code 7 of the OECD (Decision C(87) 53 final of 24 November 1987, as last amended on 3 March 1999). These technical requirements shall not apply to the chapters of point 3 relating to the test bulletin, minor modifications and identifications."3. Annexes III, IV and V are deleted.4. In Annex VI, the first indent is replaced by the following: "- a rectangle surrounding the lower case letter "e" followed by the distinguishing number of the Member State which has granted the component type-approval:1 for Germany, 2 for France, 3 for Italy, 4 for the Netherlands, 5 for Sweden, 6 for Belgium, 9 for Spain, 11 for the United Kingdom, 12 for Austria, 13 for Luxembourg, 17 for Finland, 18 for Denmark, 21 for Portugal, 23 for Greece, 24 for Ireland,".